Mb. Justice Prewitt
(concurring).
The bill in this cause seeks a declaratory judgment to test the constitutionality of Chapter 49 of the Public Acts of 1949, The Chancellor held that a justiciable issue was presented and the Act was valid.
Under this Act an election is called to be held on November 8, 1949. If the vote is in favor of a limited constitutional convention, an election of the delegates will be held later and the limited convention held in Nashville. The people of the State will then have an opportunity to approve or reject, by an election, the recommendations made by the limited convention.
The declaration was sought by the Secretary of State in his official capacity, in whose office is lodged the principal duties pertaining to the proposed limited convention. The Attorney General of the State, the Comptroller, and the three members of the Davidson County Election Commission are defendants.
*179We think the proper parties are before this Court and the question presented is not theoretical bnt real. This Court can take judicial knowledge of the fact that the question presented here has been the subject of many newspaper articles and editorials, and has also been freely discussed publicly and privately throughout the State.
Section 8835 of Williams’ Code provides: “Courts of record within their respective jurisdictions shall have the power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declaration shall have the force and effect of a final judgment or decree. ’ ’
Section 8836 of the Code provides: “Any person interested under a deed, will, written contract, or other writings constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status or other legal relations thereunder.”
This Court is committed to a liberal interpretation of the declaratory judgment act. Hodges v. Hamblen Couny, 152 Tenn. 395, 277 S. W. 901; Tennessee Eastern Electric Co. v. Hannah, 157 Tenn. 582, 12 S. W. (2d) 372.
By Section 8846 of the Code it is provided: “This article is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and is to be liberally construed and administered. ’ ’
*180Some three years ago the Constitution Revision Commission, a legal entity, called on the Attorney General of the State for an opinion as to the constitutionality of a proposed act to be passed by the Legislature providing for a limited constitutional convention. The Attorney General answered by- letter, giving his opinion that the proposed act would be unconstitutional. Following the opinion given by the Attorney General, there was much discussion over the State by public officials, and others, as to whether the proposed act would be valid. There were eminent lawyers on the Commission who differed with the Attorney General, and the Act under consideration was later passed by the Legislature in 1949, resulting-in the institution of this suit. The matter of holding an election, and other matters connected with a limited constitutional convention, will entail the expenditure of large sums of public money, and we think the people are entitled to an opinion by this Court as to the legality of the Act. The question presented is, therefore, real and not theoretical, and presents a justiciable controversy.
In Anderson on Declaratory Judgments, Section 8, we find the following language:
“ .. .We should not be led into misapprehension as to the strict character of the justiciable controversy necessary to the maintenance of a declaratory judgments action and it may well be said that the only controversy necessary to invoke the action of the court and have the declaration of rights under the declaratory judgments statute is that the difference must be real and not theoretical, the parties raising it must have a real interest and there must be some one having a real interest in the question who may oppose the declaration sought.
*181‘‘It is not necessary that any breach of duty should he first committed, any right invaded, or any wrong committed. The very purpose of the declaratory judgments statute, as expressed within the Uniform Act, is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations, and to place a restricted construction upon this language would he to delete from the statute a. beneficent provision, inserted therein by virtue of legislative authority. It should he kept constantly in view lest we lose the benefit of this instrumentality of justice, that it is to be liberally construed and freely applied in cases coming within its terms.”
In the present cause, we think a proper case is presented where the provisions of the declaratory judgment act can be invoked.
Argument is made that the Constitution expressly provides how it can be amended and this method is exclusive unless a convention is called, as provided by Article 11, Section 3, of the Constitution.
We think this contention is conclusively met when we read Article 1, Section 1, of the Constitution, which is as follows: “That all power is inherent in the people, and all free governments are founded on their authority, and instituted for their peace, safety, and happiness; for the advancement of those ends they have, at all times, an unalienable and indefeasible right to alter, reform, or abolish the government in such manner as they may think proper.”
The last sentence of Section 3, Article 11, of the Constitution (after setting out how the Constitution could be amended) reads: “The Legislature shall have the right, at any time, by law, to submit to the people the *182question of calling a Convention to alter, reform or abolish this Constitution, and when, upon such submission, a majority of all tbe votes cast shall be in favor of said proposition, then delegates shall be chosen, and the Convention shall assemble in such mode and manner as shall be prescribed.”
While the framers of the Constitution of 1870 set out clearly how it could be amended, they still reserved to the people the right to “alter, reform or abolish” the Constitution. Therefore, it seems clear that the power of the Legislature to submit the question of a limited constitutional convention might well rest on either Section 1, Article 1, or Section 3, Article 11, of the Constitution. These two Sections are in absolute harmony and evince an unquestioned intent by the framers of the Constitution to reserve to the people the right to “alter, reform or abolish” the Constitution at any time they might deem it proper.
It should be borne in mind that if the people vote on November 8, 1949, for a limited constitutional convention they will later elect delegates to the convention. The action of delegates would be only recommendatory, and before any of the provisions recommended by the delegates become effective they must be ratified by the people in an election called for that purpose. This is not a case where, if the delegates exceed the powers given them by the Legislature, there would be no remedy. This being true, we think the decree of the Chancellor should be affirmed.